Mr. Chief Justice Moore
delivered the opinion.
This is a proceeding to alter a decree. The facts are that on February 24,1899, the plaintiff commenced in the circuit court for Marion County a suit against the defendant for the dissolution of the marriage contract existing between them, in which she demanded one third of his real property, particularly describing it, $1,000 as permanent alimony, $200 as attorney’s fees, and $50 per month for the support of their minor children. The defendant having left the state prior to the commencement of such suit, the summons was served by publication, and, not having returned or answered, a decree was rendered March 24,1902, dissolving the bonds of matrimony, awarding the plaintiff the custody of the minor children, one third of said real property, and her costs and disbursements, without other relief. Neither party appealing from said decree, the plaintiff intermarried with one W. D. Claggett, and on February 5, 1903, filed a petition in the original suit, stating in effect the facts hereinbefore detailed, and that the defendant, before the said suit was brought, collected about $5,000 in money and went to Ontario, Canada, leaving her and their minor children, Robert, Edna, and *480Albert, 17,11, and 8 years old respectively, without money or means of support, and remained out of the state more than three and one half years, and until said divorce was granted; that since the defendant’s said departure from the state he has never aided in the maintenance of his minor children, though amply able so to do. and plaintiff has been compelled to support them, at an expense of $50 per month, or $2,150, and that the reasonable cost of the future support of the two minor children, Edna and Albert, until they attain their majority, is $25 per month; that $1,000 is a reasonable sum to be allowed plaintiff as alimony in the suit, in the prosecution of which she incurred an expense of $200 as attorney’s fees and $57 as costs and disbursements; that the defendant is now a resident of said county, and can be personally served, wherefore she prayed that a citation be issued requiring him to appear, at a time to be designated by the court, to show cause, if any he had, why the several sums hereinbefore stated should not be allowed her, and, at the hearing, that the decree in the divorce suit be modified so as to require him to pay said sums. The court having made the order prayed for, which being served upon the defendant, he appeared specially and moved to set aside the proceedings on the ground that the court had no jurisdiction of the subject-matter or of his person, but the motion having been overruled, and there being no answer or other plea, the relief prayed for in the petition was granted, and he appeals.
1. The statute regulating the mode of procedure in matters incident to the granting of divorces is as follows: “At any time after a decree is given, the court or judge thereof, upon the motion of either party, shall have power to set aside, alter, or modify so much of the decree as may provide for the appointment of trustees for the care and custody of the minor children, or the nurture and education thereof, or the maintenance of either party to the *481suit”: B. & C. Comp. § 514. A suit for a divorce, so far as it affects the marital status of the parties, is a proceeding quasi in rem, hut so far as it relates to collateral matters, such as alimony and costs, it is in personam: 2 Bishop, Mar. Div. & Sep. §§ 23, 36, 79; 2 Black, Judg. § 933; Cooley, Con. Lim. (6 ed.) 499; 2 Freeman, Judg. (4 ed.) §§ 584, 586. The plaintiff, observing this rule, took no decree in the divorce suit for alimony, support of the minor children, or attorney’s fees, but, having waited until the defendant returned to this state, she instituted this proceeding, and the question to be considered is whether it is maintainable. A text-writer, speaking upon this subject, says: “ When the court has allowed the suit to be dismissed, or has finally entered its decree, it has no further jurisdiction over the parties or the subject-matter, except so far as this is reserved by itself or by statute”: Stewart, Mar. & Div. § 366. This author further says : “ But a decree of divorce a vinculo is final, and the jurisdiction of the court over the parties is, after the expiration of the term, at an end; and just as there can be no grant of alimony after such a divorce, so there can then be no change in the award of alimony, unless the right to make such change is reserved by the court in its decree, as it may be, or is given by statute, as it often is”: Stewart, Mar. & Div. § 376. The summons having been served by publication, the court was powerless to grant any relief in personam,, and, no jurisdiction of the subject-matter having been reserved in the decree, the court’s resumption thereof, if the right exists after the close of the term at which the decree was rendered, must be found in the statute quoted.
2. In Howell v. Howell, 104 Cal. 45 (37 Pac. 770, 43 Am. St. Rep. 70), a suit having been instituted for a dissolution of the marriage contract, the summons was served by publication, and, the defendant not having appeared in person *482or by attorney, a decree was rendered divorcing the parties, awarding to the plaintiff the custody of their children, and giving to h er all the com munity real and personal property in California, but the complaint did not demand, nor did the decree grant, any sum as alimony. The time limited for taking an appeal having expired, the plaintiff filed a petition in the original suit, averring that she was in indigent circumstances, and unable to support herself and minor children, and praying that the defendant be required to pay such sum as to the court might seem just for that purpose, and that said alimony be made permanent. A demurrer to the petition on the ground of a want of jurisdiction having been overruled, and the defendant’s answer stricken out, an order was made requiring him to pay $100 a month for the purpose specified, and he appealed. In reversing the judgment, Mr. Justice McFarland, speaking for the court, says : “We are satisfied that the court had not jurisdiction to make the order appealed from. A judgment in a divorce suit settling the property rights of the parties, after the time for appealing therefrom has expired, is as final as any other kind of a judgment, except so far as the power to modify it is given by statutory provision. Of course, when we speak of final judgment, we mean one which does not upon its face reserve jurisdiction (when that can be done) to make a supplemental decree, in which case it is not final. In the case at bar there was no such reservation ; it was final in form and substance. And there is no statutory provision giving jurisdiction to make the order appealed from. Section 137 of the Civil Code provides that, ‘while an action for divorce is pending,’ the court may require the husband to pay, as alimony, money necessary to enable the wife to support herself and children and prosecute or defend the action. Section 139 provides that, where a divorce is granted for an offense of the husband, the court may compel him to provide for the maintenance *483of the children and make a suitable allowance for the support of the wife, and that ‘the court may from time to time modify its orders in these respects.’ But the latter section clearly contemplates that the right to alimony, as well as other financial and property rights, shall have been presented and litigated in the action for divorce, and established by the judgment; and the provision is that, where the right to alimony has been thus established, the amount may be changed by a modification of the order. But in the case at bar there was nothing to ‘modify.’ ^.fter the judgment granting the divorce the plaintiff was no longer the wife of the defendant, and he owed her no longer any marital duty. From that time she could enforce against him no obligation not imposed by the court at the time of the judgmenty In the case at bar the judgment became final without any award of alimony, and, of course, the court could not afterwards ‘modify’ what never existed.” We have quoted extensively from this decision, and think it is conclusive in the case at bar upon the question of alimony allowed the plaintiff, and also in respect to the attorney’s fees and costs, in the orignal suit, awarded her in this proceeding.
Mr. Bishop, in his work on Marriage and Divorce (volume 2, 5 ed. § 381a), says : “Where there is an ex parte. divorce granted in a state in which one party only is domiciled, and the other party does not appear, the court has a jurisdiction to snap the vinculum of the marriage, but none to settle the question of alimony. In such a case, it is plain that there ought to be a jurisdiction to pass upon the question of alimony, if afterward the parties are both found within reach of the process of the proper tribunal. But if the case stands merely on the unwritten law which we imported from England, it is difficult to say that there is in our states generally such a jurisdiction.” Permanent alimony is an incident to and flows from the decree of legal *484separation, and is granted only after the merits of the case have been determined : Stewart, Mar. & Div. § 392. The defendant having been served with the process by publication thereof, and never having appeared in person or by an attorney in the divorce suit, no decree in personam could have been rendered therein against him. I The plaintiff was not obliged to take a decree in said suit, but, having done so, she thereby waived her right to alimony, costs, and attorney’s fees; and, as our statute contains no provision allowing the court jurisdiction to pass npon these questions, when the defendant is found within the reach of its process, and the right to assume such jurisdiction never having existed at common law, the court erred in awarding plaintiff any sum whatever on account of alimony, attorney’s fees, and costs in the original suit.
3. The compensation awarded by the court to the plaintiff for her past care, and the allowance for the future support, of the minor children, is based upon the principle that these children were not parties to the divorce suit, and therefore they are not bound by any decree that was or could have been rendered therein : 2 Nelson, Div. & Sep. § 981. This author in the same section, in discussing the question, says: “If the court has made no provision for custody and support in the decree, or has granted the custody to the wife without provision for their support, the provision may be afterwards made upon petition or motion and notice to the husband. Where the statute provides that the court shall have-power to modify the order at any time after the decree, it is clear that the court granting the order of custody will retain jurisdiction, not only as to questions of custody, but also as to support, and a wife cannot maintain an action in another court to recover the expense of keeping the children. Her only remedy is to apply to have the order modified by the court which granted it. And upon the hearing the court may *485render complete justice, and order the husband to pay for past support.” In McKay v. Superior Court, 120 Cal. 143 (52 Pac. 147, 40 L. R. A. 585), a divorce having been granted, the plaintiff was awarded the custody of the minor children, but no provision was made for their maintenance, and no appeal taken from the decree. Thereafter the plaintiff, having become the wife of another man, filed a petition in the original suit, praying that the defendant therein be required to pay for the past support and for the future maintenance of said children. At the hearing, ah order having been made as prayed for, the defendant, as plaintiff in the proceeding, sought to review the action of the court in this respect, contending that its order was without jurisdiction, and therefore void; but the supreme court, discharging the writ, held that the superior court of California had jurisdiction to make an order, at any time subsequent to a final decree of divorce, requiring the father to maintain and support the children, though no such order was made in the decree, and though their care, custody, and control was awarded by the decree to the mother. In deciding the case, Mr. Justice Henshaw, speaking for the court, says: “It is to be noted that the order here under consideration, being exclusively for the maintenance and support of the children, is radically a different order from that considered in Howell v. Howell, 104 Cal. 45 (37 Pac. 770, 43 Am. St. Rep. 70), in which case it was distinctly said that Section 138 of the Civil Code, and the rights of minor children to maintenance and support under it, were not before the court.”
A father is liable for the maintenance of minor children, who have no property of their own, when they are taken from his custody and transferred to the mother’s: Cowls v. Cowls, 8 Ill. (3 Gilm.) 435 (44 Am. Dec. 708). “Divorce, and decreeing the custody of minor children to the mother,” says Mr. Justice Aldis, in Buckminster v. Buck-*486minster, 38 Vt. 248 (88 Am. Dec. 652), “do not absolve the father from his parental duties and obligations to his children. He must still be reasonably liable for their support and education. They are of his blood. It is not their fault that their parents have been divorced. It is their right that those who have brought them into the world should take care of them till they are old enough to take care of themselves. So, too, it is the right of each parent to see to it that they are properly nurtured and educated, and, if the one who has the custody does not faithfully perform that duty, the other may apply to the court to correct the wrong.” We think the court without doubt had authority, upon the presentation of the petition, to issue a citation to the defendant requiring him to appear and show cause, if any he had, why he should not be required to assist in supporting said minor children, and hence no error was committed in overruling the motion to set aside the service thereof.
Mr. Wm. Kaiser and Mr. Carey F. Martin for the motion.

Mr. Peter PI. D’Arcy, contra.

4. As no testimony accompanies the transcript, it is quite probable that none was taken at the hearing, and, this being so, the order appealed from is reversed, and, observing a rule heretofore pursued (School District No. 70 v. Price, 23 Or. 294, 31 Pac. 657; Wheeler v. Lack, 37 Or. 238, 61 Pac. 849; Tobin v. Portland Mills Co. 41 Or. 269, 68 Pac. 743, 1108), the cause will be remanded for such further proceedings as may be necessary, not inconsistent with this opinion. Reversed.